DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CIP of 15/970,776 05/03/2018 PAT 10780068, 15/970,776 has PRO 62/502,268 05/05/2017.

Status of Claim 
Claims 1-23 are pending.
Claims 1-2, 5-8 and 12-14 are under examination as being directed to elected (without traverse) group I and species below.
Claim 3-4, 9-11 and 15-23 are withdrawn (non-elected).
Applicant elected the following species:
• disease/disorder: normal tension open angle glaucoma
• patient population: patients having both V3371 mutation and T297 A mutation
• mode/route of administration: topically to the eye
• compound/drug administered: tolbutamide.
Claim 1. (presently amended) A method of diagnosing glaucoma associated with V3371 and/or T279A mutations in a patient in need thereof, comprising:
determining a rs5215 GTC -> ATC single nucleotide polymorphism (SNP) is present in the KCNJI 1 gene, which replaces the amino acid from valine with isoleucine at position 337 (V3371) of Kir6.2 subunit of the ATP-sensitive potassium (KATP);

diagnosing, upon determination of the V3371 and T279A mutations, glaucoma in the patient.

Response to Arguments
Applicant’s amendment of claims 1, 12 and 14 have overcome their objection.
Applicant’s arguments/amendments, filed with regard to the 112 2nd paragraph been fully considered and are persuasive.  The rejection of claims 1-2, 5-8 and 12-14 are withdrawn. 
Applicant’s arguments/amendments, filed with regard to the novelty and obviousness rejections have been fully considered and are persuasive.  The rejection of these claims as recited in the non-final office action are withdrawn. 


New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-8 and 12-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 states in the preamble, that the claimed invention is associated with V3771 and/or T297A mutations.  The preamble conflicts with the balance of the claim  which calls for the determination of both mutations in the claimed method.
Claims 2, 5-8 and 12-14 are similarly indefinite as being dependent from rejected, indefinite claim 1. 
For purposes of claim interpretation, claim 1 is being interpreted as a method to determining V3771 OR T297A mutations for diagnosing glaucoma.  Based on this interpretation, the double patenting rejections based on the determination of the V3371 mutation only is maintained as noted below. 
Amendment of claim 1 to resolve the conflict between the “and/or” language and the “and” determination language, will overcome this rejection. 

New Claim Rejections Necessitated by Amendment - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental processes) without significantly more. 

Statutory Category (Step 1: YES) The claim(s) recite(s) the statutory category of a process1, where said process is 
determining a rs5215 GTC -> ATC single nucleotide polymorphism (SNP) is present in the KCNJI 1 gene, which replaces the amino acid from valine with isoleucine at position 337 (V3371) of Kir6.2 subunit of the ATP-sensitive potassium (KATP);
determining a rs1867380 ACA -> GCA SNP is present in the aquaporin-9 (AQP9)
gene, which changes the amino acid from threonine to alanine at position 279
(T279A) of aquaporin-9; and
diagnosing, upon determination of the V3371 and T279A mutations, glaucoma in the patient, see claim 1.

Judicial Exception Step 2A (YES): The claimed method falls within a judicial exception because it is a routine determination (description of a naturally occurring relationship between identification of the two mutations and diagnosing if the subject patient has glaucoma).  Additionally, claim 1 recites a mental process, performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) .  
Thus the claim is directed to at least one exception.  

Do the Additional Elements Add Significantly More than the Judicial Exception  (Step 2B: NO)
	This judicial exception is not integrated into a practical application because the additional elements (beyond mental process of thinking about the test results) of 
Determining a rs5215 GTC -> ATC single nucleotide polymorphism (SNP) in the KCNJ11 gene, which replaces the amino acid from valine with isoleucine at position 337 (V337I) of Kir6.2 subunit of the ATP-sensitive potassium (KATP)
determining a rs1867380 ACA -> GCA SNP in the aquaporin-9 (AQP9) gene, which changes the amino acid from threonine to alanine at position 279 (T279A) of aquaporin-9;
are merely routine. The claim does not set forth steps or non-routine steps for determining the mutations. Because the claims do not state how the mutations are to be looked for, such determination is routine. Identification of single nucleotide polymorphism (SNP), where an amino acid is replaced in a gene, to identify a mutation, is a well-understood, routine and conventional activity in the field of diagnostics .
	Additionally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted, the determination of the presence of the two mutations is stated a high level of generality such that it amounts to insignificant presolution activity (e.g., a mere data gathering step necessary to use the correlation between the mutation and glaucoma).
	Further, claims 5 does not add any further elements to ensure claim 1 amounts to significantly more than the exception as the administration step of claim 5 is also 
	Contrary to subject matter eligible administration claims, claim 5 leaves the option where nothing is done when mutations are NOT detected, and the method is merely that of claims 1-2, and 5, where the claim is just diagnosing or diagnosing with a routine step of administering an active that is not specified.
In summary, the claimed invention falls within the statutory category of a process. However, it is directed to at least one judicial exception, where the claim as a whole does not amount to significantly more than the exception itself. Therefore, the claimed invention is not patent eligible. 

RESPONSE TO ATTORNEY ARGUMENTS: 
The Response to the non final-office action (OA) argues , as required by MPEP 2106, the OA has not supported the well-understood, routine, and conventional nature of the above elements with a written statement such as (a) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements; (b) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d), subsection II, as noting the well-understood, routine, conventional nature of the additional elements; (c) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or (d) A statement 
In response, as noted above, the requirements of MPEP 2106 well the office action as detailed the well-understood, routine and conventional nature of the above claim elements. 

Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-2, 5-8 and 12-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent 10780068
In view of Babiker et al. Diabetologia (2016) 59:1162-1166,
Polak et al. Orphanet Journal of Rare Diseases 2007, 2:12, and
Liu et al. Diabetologia. 2013 December; 56(12): 2609-2618.
The contents and disclosure of claims 1-2, 5-8 and 12-14 are discussed above and hereby incorporated herein.  
For purposes of claim interpretation, claim 1 is being interpreted as a method to determining V3771 OR T297A mutations for diagnosing glaucoma.  Based on this interpretation, the double patenting rejections based on the determination of the V3371 mutation only is maintained as noted below.
US Patent 10780068 generally claims methods of treating glaucoma, where such treatment occurs upon the detection and identification of a patient having nonsense mutation rs5215 in the KCNJ11 gene, and wherein the nonsense mutation rs5215 codes for the Kir 6.2 protein and replaces Valine with Isoleucine at position 337 (V337I) of the Kir 6.2 protein, see claims 1 and 11, for example. 

Babiker teaches a major cause of neonatal diabetes is an activating mutation in the KCNJ11 gene, which encodes the inwardly rectifying potassium channel Kir6.2, which serves as the pore of the ATP-sensitive potassium (KATP) channel, see page 1163, column 1 .
Further, as per Polak, the following prior art elements are known. Specifically, neonatal diabetes is known to be associated with glaucoma, so it would be routine and predictable to detect KCNJ11 to treat glaucoma.
Polak teaches the association of permanent neonatal diabetes (KCNJ 11 gene and Kir6.2 and SUR1 subunits of pancreatic KATP-channel) with glaucoma, see Table 1, page 2 of 11 .
Liu teaches single-nucleotide polymorphisms (SNPs) of the mutation RS5215, see page 6, second paragraph. Liu teaches these mutations are associated with diabetes, which as noted above by Babiker and Polak
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards detection and identification of mutations in the KCNJ11 gene with overlapping scope.  
As such the claims of the instant application are obvious in view of the cited art. 



The Attorney response argues that as amended, the instant claims require the presence of two mutations (V3371 mutation in the Kir6.2 subunit of the KATP protein and T279A mutation in aquaporin-9 protein) for the diagnosis and/or treatment of glaucoma.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-15 under double patenting under US Patent 10780068 have been fully considered but are not considered persuasive.
For purposes of claim interpretation, claim 1 is being interpreted as a method to determining V3771 OR T297A mutations for diagnosing glaucoma.  Based on this interpretation, the double patenting rejections based on the determination of the V3371 mutation only is noted above, over the same art as noted in the non-final rejection.

Conclusion
In conclusion, no claims are allowed. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
                                                                                                                                                                                                  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including determination presence of either mutation, V337I or T279A. Thus, the claim is to a process, which is one of the statutory categories of invention.